UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6315



CHEVY RAMAT SHIVAEE,

                                              Plaintiff - Appellant,

          versus


E. M. CUBE, M.D.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-780-7)


Submitted:   April 27, 2001                   Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Chevy Ramat Shivaee, Appellant Pro Se. George W. Wooten, Peter
Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chevy Ramat Shivaee appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion to reconsider a prior order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

Our review of the record and the district court’s opinion discloses

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Shivaee v. Cube, No. CA-98-780-7 (W.D. Va.

Feb. 21, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2